DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tucker on 3/31/2021.

The application has been amended as follows: 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figs. 9A-9F need to be amended to show that as the rods 704a move, the notches 704a1 should move as well. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 21-28 and 41-52 are allowed.

Reasons for Allowance
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Claim 21 and its dependent claims have been allowed because the closest prior art of record Cochran (US Patent 4,561,856 A) fails to show or make obvious the claimed combination of elements.  	Specifically, Cochran fails to disclose or fairly suggest the cradle being coupled to the distal end of the housing via two shafts that are positioned on opposing sides of the rod.
Claim 41 and its dependent claims have been allowed because the closest prior art of record Cochran (US Patent 4,561,856 A) fails to show or make obvious the claimed combination of elements.  	Specifically, Cochran fails to disclose or fairly suggest the locking structure interfacing with the rod to retain the spring in the proximal position.
Claim 49 and its dependent claims have been allowed because the closest prior art of record Cochran (US Patent 4,561,856 A) fails to show or make obvious the claimed combination of elements.  	Specifically, Cochran fails to disclose or fairly suggest the locking structure interfacing with the rod to retain the spring in the proximal position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783